Citation Nr: 1300018	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-42 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left hand osteoarthritis.

2.  Entitlement to service connection for right hand osteoarthritis.

3.  Entitlement to service connection for cervical spine osteoarthritis.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for chronic headaches.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1986.

This appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2012.  A transcript is of record.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is not competent evidence that the Veteran's left hand osteoarthritis is causally or etiologically related to service or was manifested within a year of service.

2.  There is not competent evidence that the Veteran's right hand osteoarthritis is causally or etiologically related to service or was manifested within a year of service.

3.  Current cervical spine osteoarthritis has not been demonstrated by competent evidence.

4.  There is not competent evidence that the Veteran's left knee disability is causally or etiologically related to service or was manifested within a year of service.

5.  There is not competent evidence that the Veteran's headaches are causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hand osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for right hand osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for service connection for cervical spine osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

5.  The criteria for service connection for chronic headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, a letter dated in November 2007 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current cervical spine osteoarthritis.  While the Veteran had been diagnosed with osteoarthritis of the hands, a left knee disability, and chronic headaches, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits, namely that the disabilities existed during and since service or that there is a causal connection between service and the disabilities.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Osteoarthritis of the Hands and Cervical Spine and Left Knee Disability

The service treatment records (STRs) show that in May 1983 a jack fell on the Veteran's left hand, and he complained of pain.  On examination there was tenderness, but no swelling, in the second and third fingers distally.  He was diagnosed with a contusion, rule out fracture.   X-rays were normal.  At June 1984 treatment the Veteran said that he hit his left hand on a helmet while playing football.  He was diagnosed with a sprained left thumb.  August 1984 treatment records indicate that the Veteran had mild swelling in his left hand after hurting himself playing football.  He was diagnosed with a hematoma/contusion.  

On June 1985 and May 1986 medical history reports the Veteran indicated that he had never had a trick or locked knee.  At the May 1986 discharge examination the lower extremities were normal except for the right hip.  The Veteran indicated on the May 1986 medical history report that he had had arthritis, rheumatism, or bursitis.  He was discharged after a medical board proceeding due to a fracture to the L1 to L4 vertebrae and a right hip click.  The STRs do not show any complaints, treatment or diagnoses related to the cervical spine.  On the May 1986 discharge examination there were no abnormalities noted related to the hands or cervical spine.

Post-service treatment records show that at September 1988 private treatment, the Veteran complained of chronic knee pain and was diagnosed with left chondromalacia patella.  At January 1989 private treatment, the Veteran reported that his left knee began to hurt while he was playing basketball and that it was the same knee that he had injured four months earlier.  He was diagnosed with a probable meniscus injury.  At January 1991 private treatment, the Veteran complained of left knee pain and was diagnosed with tendonitis.  Subsequent treatment records with Dr. Kaye, a private physician who went on to treat the Veteran for many years, indicate that the Veteran continued to have pain in his left knee.  Dr. Kaye diagnosed him with patellofemoral syndrome.  The Veteran told Dr. Kaye that in 1983 he fell and injured both knees and that he had several months of physical therapy.

In October 1993, the Veteran reported discomfort in the left hand at the metacarpal phalangeal joint that made it difficult to do things like open a Coke bottle.  In April 1995, the Veteran complained of right hand and neck pain after a fall.  At May 1995 private treatment, the Veteran had left-sided neck pain that was noted to be muscular in origin.  

In January 1997, the Veteran complained of left index finger pain.  There was no known trauma and it was noted that he worked on a computer all day, which may have aggravated it.  The Veteran was diagnosed with a left finger strain.

Dr. Kaye noted in October 2001, that the Veteran had generalized osteoarthritis with occasional flare-ups.  He did not provide an opinion on etiology.  In July 2003 treatment records Dr. Kaye wrote that the Veteran could be disabled.  However, he did not give an opinion on whether the generalized osteoarthritis that the Veteran was diagnosed with was related to service.  (In addition to the hands he mentioned the back, left hip and shoulders.)

X-rays of the left knee from July 2005 VA treatment showed mild osteoarthrosis and no evidence of joint effusion or acute fracture.  Dr. Kaye wrote in February 2009, that the Veteran occasionally reported pain in his hands.

The Veteran testified at the October 2012 hearing that he hurt his left knee playing football in service and again in service when he tripped while working in the motor pool.  He had had ongoing symptomatology since then and had been continuously treated.  The Veteran said that he injured one hand during service when he hit it on a helmet while playing football and injured the other hand when it was hit by a jack.  His cervical spine was injured during service from a blow to the back while playing football during service, and the Veteran said that he broke a vertebrate.  

In regards to cervical spine osteoarthritis, the record does not show that the Veteran has ever been diagnosed with any disability related to his cervical spine and shows that the Veteran's reports of an in-service injury are not credible.  The STRs show that during service the Veteran broke vertebrae in the lumbosacral spine, and service connection is already in effect for this.  They do not show that he broke vertebrae in the cervical spine.  The Veteran, as a layperson, is competent to report symptomatology that is observable to him but is not competent to render a diagnosis of a cervical spine osteoarthritis.  See Jandreau, 492 F.3d at 1376-77; Layno,  6 Vet. App. at 470.  While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, in the present case there is no evidence showing that the Veteran has had cervical spine osteoarthritis at any time since he filed his claim in October 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  While 1995 treatment notes indicate neck pain from a fall, no diagnosis was made, and the subsequent treatment notes do not contain complaints or treatment related to the cervical spine.  Therefore, the claim of service connection for cervical spine osteoarthritis must be denied because there is not a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In regards to the left knee, the Veteran's statements of an in-service injury or symptomatology are not credible.  While the Veteran testified in October 2012 that he had ongoing symptomatology since in-service injuries, on the June 1985 and May 1986 medical history reports he did not indicate having any symptomatology.  The STRs do not show that the Veteran had any physical therapy or in-service treatment related to his left knee, and therefore his report to Dr. Kaye that he had months of physical therapy for the left knee in 1983 is not credible.  

In regards to the hands, the STRs show injuries to the left hand during service and do not show any injuries to the right hand.  Furthermore, there were not any complaints related to the left hand after August 1984, and the hands were normal at the discharge examination.  Therefore, the record does not show continuity of symptomatology from service related to the left hand because the in-service injuries had resolved.  The Veteran's complaints of an in-service right hand injury are not credible because they are not supported by the record.  Furthermore, the first post-service complaints from treatment notes related to the right hand were in relation to an April 1995 fall.

There are no medical opinions of record indicating that the osteoarthritis of the hands or the left knee disaiblity are related to service.  While the Veteran was diagnosed with left chondromalacia patella in September 1988, there was no discussion of the etiology.  However, January 1989 treatment records indicate that the Veteran had sustained a knee injury four months earlier.  Furthermore, Dr. Kaye has diagnosed the Veteran with osteoarthritis of the hands but did not give an opinion on etiology.  While the Veteran has made statements to the effect that his current left knee and hand disabilities are related to his active service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Finally, there is also no indication from the record that the Veteran had osteoarthritis of the hands or a left knee disaiblity within a year of service.

Because the evidence preponderates against the claims of service connection for left hand osteoarthritis, right hand osteoarthritis, cervical spine osteoarthritis, and a left knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Chronic Headaches

The service treatment records show that on a June 1985 medical history report the Veteran indicated that he had never had frequent or severe headaches.  At October 1985 treatment, the Veteran complained of headaches and sinus congestion.  The Veteran indicated on a May 1986 medical history report that he had never had frequent or severe headaches.  He was normal from a neurologic standpoint at the May 1986 discharge examination.

The post-service treatment records show that in October 1991 the Veteran complained at private treatment of posterior occipital headaches that had been occurring daily for two to three weeks.  The Veteran continued to occasionally complain of headaches, and at October 1994 private treatment the Veteran complained of intermittent headaches that had been occurring for several years.  He testified at the October 2012 hearing that his headaches were treated during service and started after playing football.

The record shows that the Veteran suffered from headaches after service.  However, there is no credible evidence of in-service occurrence of chronic headaches or that there has been continuity of symptomatology.  The Veteran's report of being treated for headaches due to a football injury during service are not credible.  The STRs show that the only in-service complaint of headaches was in relation to sinus congestion.  Furthermore, the Veteran indicated on his May 1986 medical history report that he had never had frequent or severe headaches.  The post-service treatment records indicate that when the Veteran first complained of headaches in October 1991 he said that they had been occurring for two to three weeks.

There is no medical evidence that the post-service headaches are causally related to active service.  Furthermore, the Veteran's statements on etiology cannot be afforded probative value because he is not qualified to offer such a medical opinion.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d 1331.

Because the evidence preponderates against the claims of service connection for chronic headaches, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left hand osteoarthritis is denied.

Service connection for right hand osteoarthritis is denied.

Service connection for cervical spine osteoarthritis is denied.

Service connection for a left knee disability is denied.

Service connection for chronic headaches is denied.


REMAND

At the Veteran's pre-induction examination in February 1982 his blood pressure was 144/76.  The blood pressure was 138/106 at a June 1985 reenlistment examination.  At the May 1986 discharge examination the Veteran's blood pressure was 120/76.  The STRs do not show that the Veteran was diagnosed with hypertension during service.

At January 1991 private treatment the Veteran's blood pressure was 130/96.  It was checked again the following month, at which time he was started on medication for high blood pressure.  December 1995 private treatment records indicate that the Veteran's hypertension was fairly well controlled on medication.  Dr. Kaye noted in February 2009 that the Veteran had mild hypertension.  The Veteran testified that hypertension was diagnosed within a year of service and that he continued to have treatment for it.

The Veteran's testimony from the October 2012 hearing that his hypertension was diagnosed within a year of service is not credible since the treatment records show that he was diagnosed at treatment in January 1991 and February 1991.  Nevertheless, given the in-service blood pressure readings and that the Veteran was diagnosed with hypertension within five years of service, there is some indication from the record that hypertension might be related to service.  The Veteran must therefore be scheduled for a VA examination before the claim can be decided on the merits.  See McClendon, 20 Vet. App. 79.

VA treatment records to August 2009 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from August 2009 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2009 to the present, and associate them with the claims file.

2.  After completion of the above development, schedule the Veteran for a VA examination to determine the onset and likely etiology of his hypertension.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service.   

A detailed rationale for any opinion expressed should be set forth, with reference to any supporting facts found in the file.

3.  Readjudicate the Veteran's claim of service connection for hypertension.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


